Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 In claim 1, it is not clear how “wherein a first portion of each of the scan connecting lines overlaps the upper receiving container” and “a driving circuit formed in a peripheral area surrounding the pixel area overlapping the upper receiving container”.  The applicant discloses, “Referring to FIG. 9, a circular display device includes a lower receiving container 1100, a circular display panel 1000, and an upper receiving container 1200. The lower receiving container 1100 and the upper receiving container 1200 receive the circular display panel 1000. The scan circuit 100 is formed in the peripheral area SA. The data circuit 200 is formed in the peripheral area SA.  (See Applicants specification at paragraphs 0070, 0071, 0155 and 0156). If the scan lines and data driving circuits are located on “SA”, shown as part of the disk identified as item 1000 (See Fig. 9 below) which is located sandwich between the receiving containers but clearly 
Claim 13 additionally suffers from the same overlapping issues however this time with the data lines.  Claim 13 fails for the same reason as above.  The prior art consideration sections below will apply broadest reasonable interpretation possible.
Claims 2-14 are dependent on claim 1 and inherit the same deficiencies.



    PNG
    media_image1.png
    678
    376
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Notermans US Patent Application (20160170509), hereinafter “Notermans” and Emmert et al., US Patent Application (20150335487), hereinafter “Emmert”

Regarding claim 1 Notermans teaches a display device, comprising: a lower receiving container The housing 2 includes a housing 21 and a fixing element 23 [Notermans para 0035 and see Fig. 2]; 
an upper receiving container formed on the lower receiving container The housing 21 defines an accommodating space with an opening 211 formed on the top surface of the housing 21, and the opening 211 has an edge with a rounded shape [Notermans para 0035]; and 
a display panel formed between the lower receiving container and the upper receiving container, the touch display assembly 3. … from the projection of the top edge 21 to the active area AA1 of the main substrate [Notermans para 0044 and see Fig. 2 and 3]
the display panel comprising a substantially circular display substrate,  the electronic display module 3 has high compatibility with the housing 2 with the round-shaped opening 211 [Notermans para 0051]
Notermans does not explicitly teach but Emmert teaches wherein the display substrate comprises: a plurality of pixels arranged in a substantially circular pixel area each column of pixels 208 extends from a position within the active area 202 that is adjacent to the boundary 210 of the active area and along a lower portion 214 of the active area boundary 210. Each column of pixels 208 has a bottom pixel 216 and a top pixel 218. The combination of the bottom pixels 216 approximate the curvature of the curved portions of the boundary 210. [Emmert para 0019 and see Fig. 2]; 
a driving circuit formed in a peripheral area surrounding the pixel area the display driver circuit IC 228 to drive multiple columns of pixels, or rather sub pixels [Emmert para 0021 and see Fig. 2] and 
overlapping the upper receiving container, the driving circuit comprising a plurality of scan circuits and a plurality of data circuits alternately arranged along a boundary between the pixel area and the peripheral area; the display driver circuit IC 228 to drive multiple columns of pixels, or rather sub pixels [Emmert para 0021 and see Fig. 2] A single wire, not specifically shown, extends from the controller 228 to an ASW 226 … Alternatively, the ASWs 304 positioned within the interactive area and along the curved lower boundary edge [Emmert para 0025 and see Fig. 3A & 3B]
a plurality of scan lines formed in the pixel area, the scan lines extending in a first direction; and a plurality of scan connecting lines each configured to electrically connect each of the scan circuits to each of the scan lines, the shift register circuit blocks 306 along with their associated electrical connections and wiring [Emmert para 0025 and see Fig. 3A & 3B] the shift register circuits 230 are provided for every row of pixels 206 in a spaced manner along one side of the boundary 210 and within the inactive area. [Emmert para 0024 and see Fig. 2]
wherein a first portion of each of the scan connecting lines overlaps the upper receiving container, the shift register circuits 230 are provided for every row of pixels 206 in a spaced manner along one side of the boundary 210 and within the inactive area. [Emmert para 0024 and see Fig. 2] and wherein a second portion of each of the scan connecting lines, which does not overlap the upper receiving container, extends in a direction different from the first direction and is connected to each of the scan lines. the shift register circuit blocks 306 along with their associated electrical connections and wiring [Emmert para 0025 and see Fig. 3A & 3B]
Notermans Fig. 2

    PNG
    media_image2.png
    469
    575
    media_image2.png
    Greyscale

Emmert Figs. 3A & 3B

    PNG
    media_image3.png
    538
    751
    media_image3.png
    Greyscale

Regarding claim 2 Notermans and Emmert teaches everything above (see claim 1). In addition Emmert teaches wherein a distance between a scan circuit among  [Emmert see Fig. 3B]


Regarding claim 3 Notermans and Emmert teaches everything above (see claim 2). In addition Emmert teaches wherein an extending direction of each of the scan connecting lines is substantially perpendicular to the boundary at an intersection therebetween. [Emmert see Fig. 2 below]


    PNG
    media_image4.png
    536
    526
    media_image4.png
    Greyscale

Regarding claim 4 Notermans and Emmert teaches everything above (see claim 3). In addition Notermans teaches wherein a connecting point between each of the scan lines and each of the scan connecting lines is positioned outside each of the [Notermans see Fig. 5]
    PNG
    media_image5.png
    436
    550
    media_image5.png
    Greyscale


Regarding claim 5 Notermans and Emmert teaches everything above (see claim 2). In addition Emmert teaches wherein an extending direction of each of the scan connecting lines is non-perpendicular to the boundary at an intersection therebetween. [Emmert see Fig. 3B]

Regarding claim 6 Notermans and Emmert teaches everything above (see claim 5). In addition Notermans teaches wherein a connecting point between each of the scan lines and each of the scan connecting lines is positioned on an edge of each of the pixels. [Notermans see Fig. 5]

 [Emmert see Fig. 2]   The distance between the circuits at the bottom of the watch between unit is non-uniform with the distance at the sides of the watch.

Regarding claim 8 Notermans and Emmert teaches everything above (see claim 7). In addition Emmert teaches wherein an extending direction of each of the scan connecting lines is substantially perpendicular to the boundary at an intersection therebetween. [Emmert see Fig. 2]

Regarding claim 9 Notermans and Emmert teaches everything above (see claim 8). In addition Notermans teaches wherein a connecting point between each of the scan lines and each of the scan connecting lines is positioned on an edge of each of the pixels. [Notermans see Fig. 5]

Regarding claim 10 Notermans and Emmert teaches everything above (see claim 1). In addition Notermans teaches wherein a shortest distance between each of the scan circuits and the boundary is substantially equal to a shortest distance between each of the data circuits and the boundary. [Notermans see Fig. 5]

Regarding claim 11 Notermans and Emmert teaches everything above (see claim 1). In addition Notermans teaches wherein a shortest distance between each of the scan circuits and the boundary is different from a shortest distance between each of the data circuits and the boundary. [Notermans see Fig. 5]

 An inactive area 224 extends a predetermined distance radially from the active area 202 outside of the boundary 210. The inactive area 224 contains control circuitry that provides data and switching signals to the pixels within the active area 202. 202. [Emmert para 0020 and see Fig. 2]

Regarding claim 13 Notermans and Emmert teaches everything above (see claim 1). In addition Emmert teaches wherein a first portion of each of the data connecting lines overlaps the upper receiving container, and wherein a second portion of each of the data connecting lines, which does not overlap the upper receiving container, extends in a direction different from the second direction and is connected to each of the data lines. An inactive area 224 extends a predetermined distance radially from the active area 202 outside of the boundary 210. The inactive area 224 contains control circuitry that provides data and switching signals to the pixels within the active area 202. 202. [Emmert para 0020 and see Fig. 2] (See also the USC section 112 rejection above discussing the inability of something below another object to overlap the object above it)

the electronic display module further comprises a backlight assembly and a third circuit board. [Notermans para 0015]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/ROBERT J MICHAUD/
Examiner, Art Unit 2694